DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Danto (EP1642870, rejection using English machine translation).
Regarding claims 1-2, 4-6: Danto teaches a chalcogenide glass having an oxygen content of less than 10 ppm (see 0024) and containing a composition meeting the requirements of claims 1-2, 4-5 and 6 (see abstract, 0013-0014, 0019 and Tables).
Regarding claim 8: An optical element comprises the chalcogenide glass (see 0016). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danto (EP1642870, rejection using English machine translation) as applied to claim 1 in view of in view of either one of Terukazu (JP2003192362) or Nguyen (US Pub 20150344342).
Regarding claim 7: Although Danto does not explicitly disclose their material being free of striae as claimed, they do not exclude such a limitation and instead only generally teaches a chalcogenide glass material used for IR applications (see 0001 and 0011 for example). As Terukazu and Nguyen, who each similarly disclose a chalcogenide glass material used for IR applications, disclose that it is desirable for the inside of chalcogenide glasses to be free of striae (see entire disclosures), it would have been obvious to one having ordinary skill at the time of invention to modify Danto to make the inside of their glasses free of striae according to Terukazu or Nguyen in order to obtain a desirable chalcogenide glass material.  
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danto (EP1642870, rejection using English machine translation) as applied to claim 8 in view of either one of Katsuyama (US 4,730,896) or Nagashima (WO/2017/086227, rejection using corresponding English document US Pub 20180257977).
Regarding claim 9: Danto fails to explicitly disclose an IR sensor comprising their glass, however, Danto does not exclude such a limitation and only generally teach a chalcogenide glass for IR applications. As it is well known in the art to use chalcogenide glasses for IR applications as an IR sensor (see Col. 1, lines 13-15 of ‘896 and entire disclosure of ‘977 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Danto to include IR sensors using their chalcogenide glasses. 

Response to Arguments
Applicant’s arguments filed August 23, 2021 have been considered but are moot in view of new grounds of rejection. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784